Order entered December 12, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00770-CV

                              IN RE SUSAN HARRIMAN, Relator

                  Original Proceeding from the 162nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-11994

                                              ORDER
                        Before Justices Lang-Miers, Fillmore, and Stoddart

        Based on the Court’s opinion of this date, we DENY IN PART AND GRANT IN

PART relator’s “Motion to Dismiss and Vacate Trial Court Order” and DISMISS this original

proceeding as moot. We LIFT the Court’s July 6, 2018 stay of the trial court’s June 29, 2018

order on motion to expand forensic examination. We ORDER the parties to each bear their own

costs, if any, of this original proceeding.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE